Citation Nr: 0308472	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-23 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals, tonsillectomy. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

The appellant's postoperative residuals, tonsillectomy, are 
asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
postoperative residuals, tonsillectomy, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 38 C.F.R. Part 4, 
4.20, 4.31, Diagnostic Code 6516 (effective prior to October 
7, 1996); Diagnostic Code 6516 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  Also, in an October 2001 letter to the veteran, the RO 
notified the veteran of VCAA provisions and that VA would 
attempt to obtain medical records identified by the veteran.  
The record shows that the RO has sought and/or obtained all 
pertinent evidence needed to adjudicate the present issue.  
Two VA examinations have been conducted during the appeal 
period.  The Board finds that the VA has satisfied provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).

Factual Background

The veteran's service medical records reflect that during his 
January 1956 discharge examination, clinical evaluation of 
the mouth and throat was abnormal.  The examiner noted 
abnormal findings of tonsils hypertrophied.  

VA hospital records show that the veteran was hospitalized in 
October 1957 for complaints of difficulty with his throat for 
a little over a year.  His symptoms included swelling of the 
throat, difficulty swallowing and sore throat.  During that 
hospitalization a tonsillectomy was performed and the veteran 
was discharged after about three weeks in November 1957.  The 
final diagnosis was tonsillitis, chronic - treated 
surgically, improved. 

In January 1958, the RO granted service connection for 
postoperative tonsillectomy and a 0 percent rating was 
assigned.

During a June 1996 hearing at the RO the veteran testified 
regarding problems he was having with his tonsils.  He 
testified that he occasionally became hoarse, about once a 
year and usually in the winter and associated with a cold.  
He testified indicating that problems included that it was 
hard to swallow and his throat would become inflamed.  He 
testified that he had a sore throat or hoarseness about twice 
a year. 

The veteran received intermittent treatment at a VA facility 
from 1995 to 2000 for various disorders.  These records 
contain no pertinent finding.  The report of an August 2000 
VA examination shows that the veteran reported a history of a 
cough at times.  He denied having had a history of 
interference of breathing through the nose, purulent 
discharge, shortness of breath, speech impairment, chronic 
sinusitis or allergic attacks.  He complained of having some 
coughing, sometimes in the morning and sometimes with 
shortness of breath, with no periods of incapacitation.  

The examination revealed evidence of tonsillectomy.  There 
were no inflammatory changes noted in the throat, no purulent 
discharge, no tenderness noted over the sinuses, no nasal 
obstruction, no purulent discharge or crusting of the nose.  
The throat otherwise looked clear except for evidence of 
previous tonsillectomy.  The diagnoses included old 
tonsillectomy for chronic tonsillitis in 1957, with no 
residuals.  

Associated with the above examination, a pulmonary function 
test concluded the following.  There was no obstructive lung 
defect indicated by the FEV1/FVC ratio.  Since VC is 72 
percent of predicted, an additional restrictive lung defect 
cannot be excluded by spirometry alone.  There was mild 
decrease in diffusing capacity.  FVC changed by 19 percent.  
FEV1 changed by 10 percent, which was interpreted as a mild 
response to bronchodilator.

During a December 2002 VA examination, the veteran stated 
there was no interference with breathing through his nose, no 
purulent discharge from his nose, and he denied dyspnea.  He 
denied having any speech impairment with chronic sinusitis, 
and he had no allergic attacks.  On examination of the mouth, 
nose, sinus and throat, the throat was clear.  There was no 
erythema or exudates noted.  X-ray examination of the soft 
tissue of the neck showed no discrete mass or soft tissue 
swelling.  The report contains a diagnosis of history of 
tonsillectomy with no present residuals.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran is service connected for postoperative 
tonsillectomy, which is not specifically addressed in the 
rating schedule.  Conditions which are not specifically 
listed in the rating schedule may be rated by analogy to 
other conditions.  38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6516, the RO has evaluated the 
veteran's postoperative tonsillectomy by analogy to chronic 
laryngitis, which is the most appropriate analogue to the 
veteran's postoperative tonsillectomy.  

The regulations for rating disabilities of the respiratory 
system, including Diagnostic Code 6516, were revised 
effective October 7, 1996. 61 Fed. Reg. 46720- 46731 (Sept. 
5, 1996).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 312-13 (1991).  The Board notes that 
the veteran has been denied an increased rating by the RO 
under both the "old" and "new" rating criteria.  The Board is 
of the opinion that the change in the rating criteria 
effective October 7, 1996, did not result in a more favorable 
version of the regulation than the prior criteria with 
respect to the veteran in this case.  As there is no 
indication that consideration under the current criteria 
would result in a higher, or lower, evaluation of the same 
symptoms than would result from consideration under the 
previous criteria, the Board will specifically apply the 
"old" criteria to the evidence dated before October 7, 1996, 
and both sets of criteria will be applied to evidence on and 
after that date.  VAOPGCPREC 003-00 (April 10, 2000).

Under the old regulations, a 10 percent evaluation is 
warranted for moderate chronic laryngitis with catarrhal 
inflammation of the vocal cords or mucous membranes and 
moderate hoarseness.  38 C.F.R. § 4.97 Diagnostic Code 6516, 
effective prior to October 7, 1996.

Under the revised regulations, a 10 percent evaluation is 
warranted for chronic laryngitis with inflammation of the 
vocal cords or mucous membranes and hoarseness.  38 C.F.R. § 
4.97, Diagnostic Code 6516, effective on and after October 7, 
1996.

When the criteria for a compensable rating of a diagnostic 
code are not shown, a zero percent rating is assigned.  38 
C.F.R. § 4.31.

The veteran's statements regarding the severity of his 
postoperative tonsillectomy are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

In this regard, the medical evidence of record fails to show 
any residuals due to the tonsillectomy performed in 1957.  
There are no treatment or other medical records since the 
1957 tonsillectomy that indicate the veteran experienced any 
disabling residuals of the tonsillectomy.  Furthermore, the 
recent VA examination reports of August 2000 and December 
2002 contain showed no residuals of the tonsillectomy.  

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Entitlement to a compensable evaluation for postoperative 
residuals, tonsillectomy is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

